Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed May 26, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Reference 10 does not include a statement of relevance and has not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,258,618 (Noble).
Regarding claim 1, Noble discloses an image sensor (Figures 1, 6 and 7) comprising: 

a pixel array (see figure 7B, IR detector array) configured to include first pixels configured to be able to detect light of at least a first band corresponding to some of the light of the infrared band passing the first filter (the pixels under 37A detects light of a first waveband, see figure 4C, pixels detect range between 4.7 and 4.9), and 
second pixels configured to be able to detect light of at least a second band corresponding to the other of the light of the infrared band passing the first filter (pixels under 37B detect light of a second waveband, see figure 4E, pixels detect range between 4.5-4.7); and 
a second filter (element 37A) configured to reduce electrical reactivity of the first pixels to light of a band other than the first band, and provided above the first pixels (element 37A filters out light between 4.5 and 4.7 and thus reduces the amount of optical light that reaches the first pixels and thus reduces the electrical reactivity of the pixels to light that is outside the filter band and is provided over pixel elements). 
Regarding claim 2, Noble discloses the image sensor of claim 1, wherein: the first filter includes at least one band pass filter (element 16 is a bandpass filter); and the at least one band pass filter is configured to reduce electrical reactivity of the first and second pixels to light of a band other than the first band or the second band (element 16 only allows IR light between 4.5-4.9 and thus reduces electrical reactivity of the pixels to light outside of the 4.5-4.9).
Regarding claim 3, Noble discloses the image sensor of claim 1, wherein the second filter (element 37A) includes a band pass filter that passes the light of the first band, or a band stop filter that obstructs the light of the second band (element 37A does not allow or obstructs light between 4.5-4.7). 
Regarding claim 5, Noble discloses the image sensor of claim 1, further comprising a third filter (element 37B) configured to reduce electrical reactivity of the second pixels to light of a band other than 
Regarding claim 6, Noble discloses the image sensor of claim 5, wherein the third filter (element 37B) includes a band pass filter that passes the light of the second band, or a band stop filter that obstructs the light of the first band (element 37B does not allow or obstructs light between 4.7-4.9). 
Regarding claim 7, Noble discloses the image sensor of claim 1, further comprising at least one processor, wherein the processor (column 7, lin21-26) is configured to: 
transmit first data obtained using at least the first pixels to an external electronic device in response to a signal corresponding to a first mode (column 7, lines 6-13, discloses a first image which is transmitted by the processor); and 
transmit second data obtained using at least the second pixels to the external electronic device in response to a signal corresponding to a second mode (see column 7, lines 6-13, discloses a second image which is transmitted by the processor). 
Regarding claim 9, Noble discloses the image sensor of claim 1, wherein: the pixel array (see figure 7B, IR detector array) is provided on the image sensor in a grid shape (see figures 6A/7A); and 
the first pixels and the second pixels are alternately disposed at the grid-shaped pixel array (see figure 7A pixels under 37B vs. 37B). 
Claim(s) 10, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,217,913 (Foquet).
Regarding claim 10, Fouquet discloses an electronic device (Figures 5 and 12) comprising: 
at least one lens (Figure 12, element 1100); 

an image sensor (Figure 5, element 400) comprising first pixels (element 502) configured to be able to detect light of at least a first band corresponding to some of the light of the infrared band passing the first filter (504 detects λ1), second pixels configured to be able to detect light of at least a second band corresponding to the other of the light of the infrared band passing the first filter (502 detects λ2), and a second filter (element 510) configured to reduce electrical reactivity of the first pixels to light of a band other than the first band (element 510 filters out λ2 and thus reduces the electrical reactivity of the first pixels element 504 to light other than λ1), and provided above the first pixels (element 510 is above pixel element 504); and 
a processor electrically connected to the image sensor (see column 3, lines 33-37), wherein the processor is configured to, identify a mode related to capturing of an external object of the electronic device (see column 8, lines 39-49 discloses detecting an on-axis image and an off axis image or two different modes of capturing an object), 
obtain first data that corresponds to the external object using at least the first pixels on the basis of the fact that the identified mode is a first mode (an off axis image is detected using a first source and corresponds to a first mode of detecting an image of the object, column 8, lines 19-27), and 
obtain second data that corresponds to the external object using at least the second pixels on the basis of the fact that the identified mode is a second mode (an on axis image is detected using a second source and corresponds to a second mode of detecting an image of the object, column 8, lines 19-27).  
Regarding claim 11, Fouquet discloses the electronic device of claim 10, wherein: the first filter includes at least one band pass filter (element 516), and the at least one band pass filter is configured to 
Regarding claim 15, Fouquet discloses the electronic device of claim 11, wherein the processor (see column 3, lines 33-37) is configured to encode the obtained second data, and obtain information related to the external object using the encoded second data (the second data is processed and converted or encoded into an image which inherently requires encoding the data and the image is generated of the object).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of US 2013/0016203 (Saylor). 
Regarding claim 4, Noble discloses the image sensor of claim 1, but does not disclose 
wherein: the first band includes infrared light having a wavelength of 940 nm; and the second band includes infrared light having a wavelength of 850 nm. 
Saylor teaches a conventional infrared imaging device and teaches detecting light where the first band includes IR light having a wavelength of 940nm and the second band includes infrared light having a wavelength of 850nm (see paragraph [0115] and claims 4 and 5 discloses an emitter od 850/940nm and detected reflected light). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Noble to select a first band to include a wavelength of 940 and a second band to include light having a wavelength of 850nm in order to detect conventional unique features (see paragraph [0115] of Saylor).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of US 2016/0295133 (Rudmann)
Regarding claim 8, Noble discloses the image sensor of claim 7, but does not disclose wherein: 
the first mode is a mode for obtaining depth information related to at least one object on the basis of the obtained first data; and 
the second mode is a mode for obtaining iris information related to at least one object on the basis of the obtained second data. 
Rudmann discloses a conventional vis IR camera that detects infrared images for obtaining depth information related to at least one subject on the basis of the obtained first data in a first mode (see claim 7, disclose determining depth to the subject’s eye using IR illumination/detection);
The second mode is a mode is a mode for obtaining iris information related to at least one object on the basis of the obtained second data (see claim 2 discloses iris recognition based on detected IR radiation).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Noble and adapted it for detecting the depth of a subject and the iris of a subject as it would merely result in applying a known technique (imaging an iris and depth of subject as disclosed by Rudmann) to a known device (device of Noble) ready for improvement o yield predictable results.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouquet in view of US 2018/0025210 (Remiszewski).
Regarding claim 12, Fouquet discloses the electronic device of claim 10, but does not disclose wherein the processor is configured to perform pixel binning on the obtained first or second data, and obtain information related to the external object using the first or second data on which the pixel binning is performed. 
Remiszewski discloses a conventional infrared imaging device including a processor for performing pixel binning of image data (see figure 5A, element 504 and claim 2) to reduce the number .
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, none of the prior art of record specifies or makes obvious an electronic device namely, wherein the processor is configured to obtain third data that corresponds to the external object using the second pixels on the basis of the fact that the identified mode is the first mode, perform interpolation computation on the obtained first data on the basis of the obtained third data, and obtain information related to the external object using the obtained third data and the first data on which the interpolation computation is performed, in combination with the other claimed elements. 
Regarding claim 14, none of the prior art of record specifies or makes obvious an electronic device namely, wherein the processor is configured to obtain third data that corresponds to the external object using the first pixels on the basis of the fact that the identified mode is the second mode, perform interpolation computation on the obtained second data on the basis of the obtained third data, and obtain information related to the external object using the obtained third data and the second data on which the interpolation computation is performed, in combination with the other claimed elements. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884